DETAILED ACTION
	Examiner has received and accepted the amended claims and remarks filed on 17 December 2021. These amended claims and remarks are the claims and remarks being referred to in the instant Office Action.

Response to Arguments
Applicant’s arguments with respect to Claims 4, 7, 8, 15, 16, 29 – 31, and 35 have been fully considered and are persuasive.  The Objection to Claims 4, 7, 8, 15, 16, 29 – 31, and 35 has been withdrawn. 
Applicant’s arguments with respect to Claims 3 – 6, 11, 29 – 31, and 35 have been fully considered and are persuasive.  The 112(b) Rejection of Claims 3 – 6, 11, 29 – 31, and 35 has been withdrawn. 
Applicant's arguments with respect to the Prior Art Rejections have been fully considered but they are not persuasive. 
Regarding Claim 1, Applicant argues Johnson’s metalworking fluid inlet (83) is not a lubricant inlet as claimed. Examiner respectfully disagrees. 
During patent examination, the pending claims must be "given their broadest reasonable interpretation consistent with the specification." See MPEP 2111.
The claim recites “a lubricant connection for connecting to a lubricant feed line, separate from the sample inlet and the water connection”. Johnson discloses a lubricant connection (via 83 connection to 101) (Figure 2) for connecting to a lubricant feed line (supplied from 46) (Col 8, lines 15 – 20), separate from the sample inlet (one of 113, 115, 117) and the water connection (connection for 124) (the lubricant connection, 
Applicant also argues Johnsons metalworking fluid is not a lubricant. Examiner respectfully disagrees. 
During patent examination, the pending claims must be "given their broadest reasonable interpretation consistent with the specification." See MPEP 2111.
Johnson discloses the metalworking fluid lubricates (Col 6, lines 47 – 51) thus meeting the claim limitation limitations under broadest reasonable interpretation. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the water may not be used for flushing) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., a lubricant feed line is provided which is directly connected to the measurement chamber through the lubricant connection) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies a separate water inlet) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Note Examiner understands applicant’s invention as described by the filed specification and by the applicant in the instant remarks, however, Claim 1 is written in such a manner that Johnson reads on the instant claim limitations. There are no limitations in Claim 1 limiting the water connection or the lubricant connection as being connections for the water and lubricant of the metalworking fluid. Furthermore, there are no limitations in Claim 1 limiting the lubricant connection as containing a fluid consisting of only lubricant. There are also no limitations with respect to locations of/relationship between the outlet, water connection, and lubricant connection, and the housing itself.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5 – 8, 11, 16, 29, and 30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Johnson (US 5224051).
Regarding Claim 1, Johnson discloses a monitoring apparatus, in at least Figures 1 and 2, for monitoring a condition of an aqueous metalworking fluid comprised 
Regarding Claim 2, Johnson discloses a measurement chamber (108, 110, or 112) into which the at least one measurement element extends (Figure 2).
Regarding Claim 5, Johnson discloses the at least one measurement element is configured for providing the predetermined parameters to a control unit (70, 80) (Col 8, lines 65 – 17) (Figure 2).
Regarding Claim 6, Johnson discloses the at least one measurement element is a pH-measurement element, a conductivity measurement element, a dissolved oxygen measurement element, a refractometer element, a temperature measurement element, or a fluid level measurement element (Col 7, line 64 – Col 8, line 2).
Regarding Claim 7, Johnson discloses a user feedback element (alarm) that is activated by an output signal of a control unit, when at least one of said predetermined parameter is outside of a predetermined boundary (Col 9, line 46 – Col 10, line 2).
Regarding Claim 8, Johnson discloses the housing is configured to engage with the metalworking machine (via 83 and 84) (Figure 2), such that, when engaged, the sample inlet is connectable to the metalworking fluid circuit (Col 7, lines 54 – 63).
Regarding Claim 11, as best understood, Johnson discloses the apparatus is an add-on module for a metalworking machine (connects in parallel with metalworking machines 32) (Figure 1).
Regarding Claim 16, Johnson discloses a system comprising the apparatus of claim 1 (see Claim 1 above) and a control unit (70, 80), wherein the control unit is arranged remotely with respect to the apparatus (Figures 1, 2).
Regarding Claim 29, Johnson discloses a method for retro-fitting, the method comprising - providing the apparatus of claim 1 (see Claim 1 above); - mounting the apparatus to the metalworking machine, such that the sample inlet is connected to the metalworking fluid circuit (via 83 and 84) (Figure 2); - connecting the apparatus to the water feed line and the lubricant feed line (via 124 and 83) (Figures 1, 2).
Regarding Claim 30, Johnson discloses a metalworking machine, comprising the apparatus of Claim 1 mounted on the metalworking fluid circuit (Figures 1, 2), such that the sample inlet is connected to the metalworking fluid circuit (via 83).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson (US 5224051), in view of Becket (US 5389546).
Regarding Claim 3, Johnson fails to disclose a mixer extending into the measurement chamber. 
	Becket teaches a mixer (16) extending into a measurement chamber (35) (Figure 1) (Col 10, line 20 – Col 12, line 42).
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify Johnson’s chamber by including a mixing element for the benefit of enabling stable pH readings, as taught by Becket (Col 12, 52 – 62).  

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson (US 5224051), in view of Seck et al. (WO 2019/150026). Citations pertaining to Seck refer to the attached English Translation.
Regarding Claim 4, Johnson discloses a pump unit (44) for pumping the sample of the metalworking fluid from the metalworking fluid circuit to the at least one measurement element (Col 6, lines 39 – 47) (Figure 1).

Seck teaches a pump (3) being arranged in a housing (see housing confining all but element 1) (Figure 1).
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify Johnson to include a pump in the housing for the benefit of allowing the monitoring apparatus to control the pump and control when metalworking fluid is required, as taught by Seck [0024, 0033 – 0034].

Claim 9, 10, 15, 31, and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson (US 5224051), in view of Crosti et al. (WO 2018/163063).
Regarding Claim 9, Johnson fails to expressly disclose the housing is configured for engagement to the metalworking machine.
Crosti teach a housing (housing of 2) is configured for engagement to the metalworking machine (100) (Page 7, lines 6 – 9).
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to have Johnson’s housing be configured for engagement with the metalworking machine for the benefit of informing the user of the status of the machine when the user is located at the machine, as taught by Crosti (Page 11, lines 14 – 15).
Regarding Claim 10, Johnson fails to expressly disclose the housing is configured to fit to a receiving seat of the metalworking machine. 
Crosti teaches a housing (2) is configured to fit a receiving seat (wall) of a metalworking machine (100) (Figure 1)

Regarding Claim 15, Johnson teaches a system comprising the apparatus of claim 1 and a control unit (70, 80).
Johnson fails to expressly disclose the control unit is arranged in the housing of the apparatus.
Crosti teaches a control unit (internals of 2) is arrange in the housing (housing of 2).
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify Johnson to include the control unit in the housing for the benefit of a compact unit present on the machine to inform the user of the status of the machine when the user is located at the machine, as taught by Crosti (Page 11, lines 14 – 15).
Regarding Claim 31, Johnson discloses a metalworking machine comprising the apparatus of Claim 1 (See rejection of Claim 1 above).
Johnson fails to expressly disclose the apparatus of claim 1 mounted onto at least one seat of the metalworking fluid circuit. 
Crosti teaches an apparatus (2) mounted onto at least one seat (wall) (Figure 1).
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to have Johnson’s machine include the 
Regarding Claim 35, Johnson discloses a kit comprising the apparatus of Claim 1 (See rejection of Claim 1 above).
Johnson fails to expressly disclose screws or bolt for fixating the apparatus to the metalworking machine.
Crosti teaches fixing an apparatus (2) to a metalworking machine (100) (Page 7, lines 6 – 9).
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to have Johnson’s apparatus be fixed to the metalworking machine for the benefit of informing the user of the status of the machine when the user is located at the machine, as taught by Crosti (Page 11, lines 14 – 15).
Nevertheless, the combination fails to expressly disclose using screws or bolts for fixating the apparatus.
Examiner takes Official Notice it is common knowledge in the art to utilize screws of bolts to affix two objects together.
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the combination by utilizing screws or bolts to fixate the apparatus for the benefit of known structure which allow for a strong, yet temporary connection allowing for replacement or maintenance of components.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MERCADO whose telephone number is (571)270-7094. The examiner can normally be reached Monday - Thursday 9am - 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALEXANDER A. MERCADO
Primary Examiner
Art Unit 2856



/ALEXANDER A MERCADO/           Primary Examiner, Art Unit 2856